DETAILED ACTION

1.	Claims 1-10 are presented for consideration.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claimed limitation of “transmit the first request for transmission of the first address information on the first server to the first server” is not clearly claimed.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-3, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Behnken et al. [ US Patent No 9,380,053 ], in view of Thayer et al. [ US Patent Application No 2014/0373127 ].

4.	As per claim 1, Behnken discloses the invention as claimed including a control method implemented by a computer which is configured to be operated as a terminal apparatus, the control method comprising:
	transmitting, from the terminal apparatus to a first management server, a first request for transmission of a certificate of a first server [ i.e. the query is transmitted to a DNS server ] [ 203, Figure 2; col 3, lines 55-62; and col 4, lines 24-26 ], the first server being one of a plurality of servers [ i.e. certificate authorities ] [ Abstract ], the first management server being configured to manage certificates for the plurality of servers [ i.e. cached copy of the specified resource records; and resource records may be used for digital certificate validation ] [ col 2, lines 52-67; and col 4, lines 24-26 ];
	in response to the transmitting of the first request, receiving the certificate of the first server from the first management server [ i.e. a list of certificate authorities may be identified, include a listing of all of the certificate authorities that the particular domain owner trusts or all of the certificate authorities from whom the domain owner has purchased digital certificates ] [ 205, Figure 2; and col 4, lines 27-55 ];
	in response to the receiving of the certificate, determining a certificate authority by using information included in the received certificate, the certificate authority being a server from which the received certificate has been issued [ i.e. the certificate authority responsible for issuing the digital certificate received with the message is identified ] [ 206, 207, Figure 2; and col 4, lines 56-col 5, lines 10 ].
	Behnken does not specifically disclose
	transmitting, from the terminal apparatus to the determined certificate authority, a second request for transmission of first address information on the first server.
	Thayer discloses
	transmitting, from the terminal apparatus to the determined certificate authority, a second request for transmission of first address information on the first server [ i.e. web host provider transmits the CSR to certificate authority for consideration ] [ 206, 208, Figure 2; and paragraphs 0039,and 0040 ].
	It would have been obvious to a person skill in the art before the effective filing date of the claimed invention to combine the teaching of Behnken and Thayer because the teaching of Thayer would enable to provide a system and method for verifying control of a domain [ Thayer, paragraph 0016 ]

5.	As per claim 2, Behnken discloses wherein the information included in the certificate is address information on the certificate authority that has issued the certificate [ table 1; and col 6, lines 43-col 7, lines 13 ].

6.	As per claim 3, Thayer discloses wherein the transmitting of the first request causes the certificate authority to execute processing including:
	transmit the first request for transmission of the first address information on the first server to the first server [ paragraph 0041 ];
	in response to the transmitting of the first request, receiving the first address information on the first server [ i.e. the IP address received from DNS system ] [ paragraph 0041 ]; and
	in response to the receiving of the first address information, transmitting from the certificate authority to the terminal apparatus, the received first address information on the first server [ i.e. CA sends signed certificate back to the hosting provider ] [ 212, Figure 2; and paragraph 0042 ].

7.	As per claims 9, and 10, they are rejected for similar reasons as stated above in claim 1.

Allowable Subject Matter

8.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN NGUYEN whose telephone number is (571)272-3971. The examiner can normally be reached Monday-Friday 9-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-2727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUSTIN NGUYEN/Primary Examiner, Art Unit 2446